EXHIBIT 10.1

 

BOARD OBSERVER AGREEMENT

 

THIS BOARD OBSERVER AGREEMENT (“Agreement”) is made effective as of the date set
forth on the signature page (“Effective Date”) by and between Julian Singer, an
individual (“Observer”), whose address is 2200 Fletcher Ave., 5th Floor, Fort
Lee, NJ 07624 and Evolving Systems, Inc., a Delaware corporation (the
“Company”), with principal place of business at 9777 Pyramid Ct., Suite 100,
Englewood, CO 80112.

 

In consideration of the mutual covenants and conditions contained in this
Agreement, the parties agree as follows:

 

1.                                      Board Observer Rights.

 

1.1                               Right to Attend Board Meetings. The Company
agrees that it will invite Observer to attend, in a nonvoting observer capacity,
meetings of its Board of Directors (the “Board”), whether in person or
telephonically. Concurrently with the delivery to the Board, the Company will
provide Observer with all notices of Board meetings, all Board packages and all
other information distributed to members of the Board in connection with such
meetings. Any failure to deliver notice to Observer in connection with
Observer’s right to attend any meeting of the Board will not impair the action
of the Board taken at such meeting.  Observer will not have any voting rights
that members of the Board have.

 

1.2                               Actions in Lieu of Meetings. Observer will be
entitled to copies of any action taken by consent in lieu of a meeting within
five (5) days after the date of such consent. Notice of such request for consent
will be sent to Observer concurrently with notice to the Board. Any failure to
deliver notice to Observer in connection with actions in lieu of a meeting will
not impair the action of the Board taken.

 

2.                                      Company’s Right to Withhold Information
or Exclude Observer from Meetings

 

Notwithstanding the foregoing, the Company will have the right to withhold from
Observer written materials and other information, including portions of the
minutes of meetings or any committee thereof, and to exclude Observer from any
meeting of the Board or portion thereof, if the Board determines, in its sole
discretion, that the Observer’s access to such information (a) could jeopardize
an attorney client privilege; (b) result in the breach by the Company of any of
its obligations under an agreement, arrangement or understanding or a violation
of any applicable law; (c) is necessary or appropriate in furtherance of the
Board’s discharging its fiduciary duties to the Company; or (d) should be
withheld based upon the advice of counsel.  In addition, if the Board or a
committee is considering any transaction in which The Singer Children’s
Management Trust or its Affiliates (within the meaning of Rule 144 promulgated
under the Securities Act of 1933, as amended) (collectively the “Singer Trust”)
has an existing interest, then the Company may withhold from the Observer any
information pertaining to such transaction and the Observer will excuse himself
from any portion of the meeting in which such transaction is being discussed.

 

3.                                      Payment and Reimbursement of Expenses/No
Compensation. Company will reimburse Observer for (i) Observer’s reasonable
out-of-pocket expenses incurred in connection with Board meeting attendance and
(ii) other pre-approved out-of-pocket expenses directly related to services
rendered by Observer under this Agreement but not incurred in connection with
Observer’s attendance at Board meetings. Reimbursement will be made by the
Company according to its usual and customary expense reimbursement procedures.
No compensation (cash, stock, stock options or other equity) will be paid to
Observer for serving under this Agreement.

 

4.                                      Confidentiality.

 

4.1                               The Observer acknowledges that, during the
course of performing his services, the Company will be disclosing information
about the Company, including but not limited to projects, products, services,
potential customers, personnel, business plans, and finances, as well as other
commercially valuable information.  Observer agrees that all information
concerning the Company and its related entities, in any

 

--------------------------------------------------------------------------------


 

form whatsoever, which is disclosed or made available to Observer and which is
not publicly available will be considered “Confidential Information”.

 

4.2                               Except as provided in this Agreement Observer
agrees that he will:

 

a.              Use the Confidential Information only in connection with his
Observer rights under this Agreement and not for any other purpose.

b.              Not disclose, directly or indirectly, the Confidential
Information to any third person or entity, other than representatives or agents
of the Company and the Singer Trust and its accountants, attorneys and advisors
(collectively “Advisors”), provided the Singer Trust and its Advisors agree to
be bound by the provisions of this Section 4. The Observer will treat all such
information as confidential and proprietary property of the Company.

c.               Not use any Confidential Information in violation of any
applicable laws, including, but not limited to, any applicable U.S. federal or
state securities laws.

 

4.3                               The term “Confidential Information” does not
include information that (a) is or becomes generally available to the public
other than by disclosure in violation of this Agreement, (b) was within the
Observer’s possession prior to being furnished by the Company, (c) becomes
available to the Observer on a non-confidential basis, or (d) was independently
developed by the Observer without reference to the information provided by the
Company.

 

4.4                               Mandatory Disclosure Exemption:  Observer may
disclose any Confidential Information that is required to be disclosed by law,
government regulation or court order. If disclosure is required, the Observer
will, to the extent permitted by law, use his reasonable efforts to give the
Company advance notice so that the Company may seek a protective order or take
other action reasonable in light of the circumstances and any such disclosure
will be limited only to that portion of the Confidential Information required to
be disclosed.

 

4.5                               Observer agrees that upon request of the
Company he will return or destroy, at the Company’s option, all Confidential
Information provided to him except that one copy of the Confidential Information
may be retained for Observer’s records, subject to the confidentiality
provisions of this Section 4.

 

4.6                               Observer agrees that the Company may be
irreparably injured by a breach of the confidentiality provisions of this
Section 4.  Accordingly, Observer agrees that the Company may seek equitable
relief, including injunctive relief and specific performance, in the event of
any breach of this Section 4.  No bond will be required in seeking equitable
relief. Such remedies will not be deemed to be the exclusive remedy, but will be
in addition to all other remedies available at law or in equity.

 

4.7                               Observer will continue to be bound by the
terms of the confidentiality provisions contained in this Section 4 for a period
of one (1) year after the expiration or termination of this Agreement.

 

5.                                      Other Matters. Observer understands that
the Company is not seeking to obtain any information that is proprietary to any
prior or current business relation of Observer. Observer will not, in performing
services for the Company, make use of any such proprietary information of third
parties.

 

6.                                     Restrictions on Trading in the Company’s
Stock. The Observer agrees that he will be subject to the provisions of the
Company’s Insider Trading Policy (the “Trading Policy”), as if he were a
director.  A copy of the current policy is attached as Exhibit A. The Company
reserves the right to modify the Trading Policy at any time, in its sole
discretion.  Observer agrees that he will instruct all of the recipients to whom
he discloses Confidential Information as permitted under this Agreement that
they may not take any action relating to the securities of the Company which
would constitute insider trading, market manipulation or any other violation of
applicable securities law.

 

7.                                      No Right to Bind the Company. Observer
will have no right to bind the Company, transact any business in the name of the
Company or on its behalf in any matter, or make any promises or representations
on behalf of the Company.

 

8.                                      Indemnification. The Company agrees to
indemnify Observer in accordance with the terms and conditions of Exhibit B.

 

--------------------------------------------------------------------------------


 

9.                                      Term and Termination. This Agreement
will expire on the date of the Company’s 2015 Annual Meeting; provided that the
Company and Observer may elect to continue this Agreement for an additional one
(1) year term upon mutual agreement. This Agreement and the relationship of the
parties are terminable at will by either party, at any time, with or without
cause. All rights and obligations under this Agreement will terminate upon
expiration or termination of this agreement, except for the confidentiality
obligation which will continue in accordance with Section 4.7.

 

10.                               Use of Name. It is understood that the name of
the Observer and Observer’s affiliation with the Singer Trust may appear in
disclosure documents as required by securities laws, and in other regulatory and
administrative filings in the ordinary course of the Company’s business.

 

11.                               No Conflict; Valid and Binding. The Observer
represents that neither the execution of this Agreement nor the performance of
the Observer’s obligations under this Agreement will result in a violation or
breach of any other agreement by which the Observer is bound. The Company
represents that this Agreement has been duly authorized and executed and is a
valid and legally binding obligation of the Company, subject to no conflicting
agreements.

 

12.                               Assignment. This Agreement may not be assigned
by Observer.

 

13.                               Notices. All notices between the parties will
be in writing and will be deemed effective as follows: (a) if delivered in
person, on the date it is delivered; (b) if sent by certified or registered
mail, postage prepaid, return receipt requested, five (5) business days from the
date such notice was posted through the U.S. Postal Service (or other applicable
postal delivery service), or (c) if sent by nationally recognized overnight
courier, one (1) business day after the sender provides it to the courier for
dispatch. Such notices, demands, authorizations, approvals, or consents will be
sent to each party’s address set forth at the beginning of this Agreement, or
such other address provided by a party in accordance with this Agreement.

 

14.                               Entire Agreement; Waiver; Separability. This
Agreement, except as supplemented or modified in writing between the parties,
constitutes the entire agreement between the parties with respect to the subject
matter hereof. No waiver of breach will constitute a subsequent waiver of any
subsequent breach, and if any provision of this Agreement be held invalid, the
remaining provisions will remain enforceable.

 

15.                               Governing Law. This Agreement will be governed
by, construed and enforced in accordance with the laws of the State of Delaware
(without giving effect to any choice or conflict of laws provision or rule).
Venue of any action or other proceeding brought on or in connection with this
Agreement will be in Douglas County, Colorado.

 

16.                               Administrative Ease.  The parties agree that
this Agreement may be executed in counterparts, and that such counterpart
signatures will be considered effective if provided by PDF or facsimile
transmission.

 

[Remainder of page left intentionally blank]

 

--------------------------------------------------------------------------------


 

Dated this 25th day of July, 2014

 

 

 

 

 

Evolving Systems, Inc.

 

 

 

By:

/s/ THADDEUS DUPPER

 

Thaddeus Dupper, CEO

 

 

 

 

 

Observer

 

 

 

/s/ JULIAN SINGER

 

Julian Singer

 

 

[Signature Page to Board Observer Agreement/Julian Singer]

 

--------------------------------------------------------------------------------


 

Exhibit A

Evolving Systems Insider Trading Policy

 

TO:

All Company Insiders

 

 

FROM:

Compliance Officer

 

 

RE:

Insider Trading Policy and Trading Blackout Policy

 

 

DATE:

June 2014

 

This is a reminder about Evolving Systems, Inc.’s (the “Company”) Insider
Trading Policy and Trading Blackout Policy. All recipients of this memorandum
are subject to the Company’s Insider Trading Policy and Trading Blackout
Policy.  Some of you—officers and directors—are subject to additional
rules described in this memo. Please read this memo carefully and acknowledge
your acceptance of the policies by signing the acknowledgement sheet and
returning it to Alice Ahern (alice.ahern@evolving.com).

 

1.                          General Statement. The Company’s policy, applicable
to all employees, directors, contractors and consultants (“Insiders”) prohibits
trading, and tipping others who may trade, when you know material, non-public
information. The Company also has a Trading Blackout Policy that applies to
certain employees. Generally, those employees are the officers and directors of
the Company, as well as selected employees who have access to material
information about the Company prior to its public release.

 

What information is “material”?

 

Information is “material” if it is likely that it would be important for an
investor in making an investment decision about the Company. Information that is
likely to affect the price of the Company’s stock is material.  Either positive
or negative information may be material.

 

Because any information that is not disclosed to the trading public may be
construed as being “material,” as a general rule you should keep all Company
information private.  If any of you has any doubt as to whether specific
information could be considered material, you should talk with the Company’s
Compliance Officer.

 

Examples of some types of material information are:

 

·                  Financial results

 

·                  Projections of future earnings or losses

 

·                  Changes in management or key professional personnel

 

·                  A pending or proposed acquisition or merger

 

·                  Signing or termination of a substantial contract

 

·                  Commencement or cancellation of a new product development
effort

 

·                  Stock splits or stock dividends

 

·                  New equity or debt offerings

 

--------------------------------------------------------------------------------


 

·                  Actual or threatened litigation, or developments relating to
it

 

·                  Bankruptcy or financial liquidity problems

 

What is “non-public” information?

 

Information is considered to be non-public unless it has been effectively
disclosed to the public.  Examples of public disclosures include public filings
with the Securities and Exchange Commission and Company press releases. For
information to be considered public, it must not only be disclosed publicly, but
there also must be adequate time for the market as a whole to digest the
information. Although timing may vary depending upon the circumstances, a good
rule of thumb is that information is considered non-public until the close of
regular trading on the stock market on the first business day after public
disclosure.

 

2.                          Specific Policies Applicable to You

 

Trading on Material, Non-Public Information

 

When you know material, non-public information about any company, you, your
spouse, members of your immediate family living in your household, and any
trust, partnership or other entity in which you have direct or indirect
investment power or authority (“Attributed Persons”), are prohibited from three
activities:

 

·                  trading in that company’s securities (including trading in
options, puts, calls or other derivative securities of that company)

 

·                  having others trade for you in that company’s securities

 

·                  disclosing the information to anyone else who then might
trade.

 

Neither you, nor anyone acting on your behalf, nor anyone who learns the
information directly or indirectly from you (including your spouse and family
members), nor any entity in which you have any investment power or authority,
can trade. This prohibition continues whenever and for as long as you know
material, non-public information, even if you planned to make the transaction
before you learned of the inside information and even if the failure to execute
such transaction may result in loss or in the inability to generate an
anticipated profit.  It applies even if you obtained the information as an
employee and you have left the employment of the Company.

 

Although it is most likely that any material, non-public information you might
learn would be about the Company, these prohibitions apply to trading in the
securities of any company about which you have material, non-public information
that you obtained in the course of your employment with the Company, or one of
its affiliates or its subsidiaries.

 

You are responsible for distributing this memorandum to the Attributed Persons
and ensuring that they comply with these procedures.

 

Tipping

 

An Insider may not disclose (“tip”) Inside Information to any other person
(including family members) where such information may be used by such person to
his or her profit by trading in the securities of companies to which such
information relates.  An Insider or related person may not make recommendations
or express opinions on the basis of the Inside Information as to trading in the
Company’s securities. Material non-public information communicated (even
casually or unintentionally) to a friend, business associate or a family member
who in turn uses that information to trade may be a violation of SEC regulations
for which you, and the outsider, can be held liable.

 

--------------------------------------------------------------------------------


 

Don’t Discuss Company Information with the Press, Analysts or Other Persons
Outside of the Company

 

Announcements of Company information are regulated by Company policy (separate
from this Policy) and may only be made by persons specifically authorized by the
Company to make such announcements. Laws and regulations govern the nature and
timing of such announcements to outsiders or the public and unauthorized
disclosure could result in substantial liability for you, the Company and its
management. If you receive inquiries by any third party about the Company’s
financial information, you should notify the Vice President of Finance
immediately. If you receive inquiries about other Company information, you
should notify the Vice President, Chief Counsel immediately.

 

Don’t Participate in Internet “chat rooms” in which the Company is Discussed

 

You may not participate in on-line dialogues (or similar activities) involving
the Company, its business or its stock.

 

Investment Advice

 

The Company will not at any time issue recommendations with respect to its own
securities, and no employee is permitted to recommend or solicit transactions in
the Company’s securities.  If any customer, representative of the media or other
person requests information from you relating to the Company’s stock, you should
refer him or her to the Company’s publicly filed disclosures, or to the
Company’s CEO or Vice President of Finance.

 

Trading Blackout Policy/Trading Window

 

Certain employees of the Company (if you receive this memo, you are one of those
employees), as well as the members of the Company’s Board of Directors, their
spouses, and members of their immediate families, are prohibited from engaging
in any transaction involving the Company’s securities other than during the
“Trading Window,” except as noted below relating to Rule 10b5-1 trading plans.
The Trading Window closes and you enter into a Trading Blackout Period prior to
the opening of trading on the fifteenth day of the last month of each quarter,
i.e., before March 15, June 15, September 15 and December 15 of each year. The
Trading Window opens at the close of regular trading on the stock market on the
first business day (“Trading Day”) after the Company publicly discloses its
financial results for the previous quarter or fiscal year. (For example, if the
Company announces its 2013 financial results for the calendar year after the
close of the market on March 11, 2014, the Trading Blackout Period which began
on December 15, 2013 continues until the close of trading on the NASDAQ market
on March 12, 2014.)

 

From time to time, the Company may also recommend that directors, selected
employees or consultants and others suspend trading because of developments
known to the Company and not yet known to the public (for example, a pending
merger or acquisition).  In such event, such persons may not engage in any
transaction involving the Company’s securities during such period and may not
disclose to others the fact that trading has been suspended.

 

Option Exercises and Sales/Purchases under the Company’s Employee Stock Purchase
Plan

 

Holders of options to purchase stock of the Company are prohibited from same day
exercises and sales outside the Trading Window. The exercise of stock options
for cash under the Company’s stock option plan (but not the sale of any such
shares) is exempt from this Policy, since the other party to the transaction is
the Company itself and the price does not vary with the market but is fixed by
the terms of the option agreement or the plan.  Any subsequent sale of shares
acquired upon the exercise of stock options is subject to this Policy.

 

Purchases under the Company’s Employee Stock Purchase Plan, since not purchased
on the open market, are also exempt from the Trading Blackout Policy.  Any
subsequent sale of shares acquired through participation in the Employee Stock
Purchase Plan is subject to this Policy.

 

--------------------------------------------------------------------------------


 

Standing Order

 

You may have a standing order with your broker to buy or sell the Company’s
stock at a certain price.  It is your responsibility to assure that those orders
are suspended during the Company’s Trading Blackout Periods.

 

Exception for Rule 10b5-1 Trading Plans

 

Insiders may choose to enter into pre-arranged trading plans under SEC
Rule 10b5-1.  The Board of Directors has authorized the Compliance Officer to
waive the Trading Blackout rules for insiders who enter into such plans. 
Entering into a trading plan can help reduce an insider’s trading risks. If you
are interested in entering into a trading plan, you should contact the
Compliance Officer for further details about a 10b5-1 trading plan.

 

General Pre-Clearance of Trades — Contact Compliance Officer

 

“Preclearance” of trades is required of all persons listed as an insider (see
below for special additional requirements if you are an officer or a director of
the Company).  You must contact the Compliance Officer at least two (2) business
days before proceeding to trade in the Company’s securities.  The Compliance
Officer will review the Trading Windows to assure that your trade is not taking
place during a Trading Blackout Period and review any special circumstances that
might otherwise prevent you from trading in the Company’s stock.

 

3.                          Additional Requirements Applicable to Directors and
Officers-Section 16 Compliance

 

The Sarbanes-Oxley Act that was signed into law as of July 30, 2002, accelerated
the deadline for filing Form 4 reports on transactions in the Company’s stock. 
Directors and officers of the Company (“Section 16 Reporting Persons”) are
required to file Forms 4 with the SEC two (2) business days after the day the
transaction is executed.  All Section 16 Reporting Persons are required to
report to the Compliance Officer any transaction in securities of the Company by
you, your spouse, any immediate family member sharing your household, or any
trust, partnership, or other entity in which you have direct or indirect
investment power or authority, not later than two (2) business days after the
transaction occurs. Transactions that are subject to the 2-day filing deadline
include:

 

·                  option exercises of any type;

 

·                  purchases or sales of stock, regardless of whether the
transactions occur in the open market or between you and the Company; and

 

·                  grants of stock options and restricted stock.

 

Section 16 Reporting Persons are personally responsible for complying with
Section 16 reporting rules. The Company will continue to assist its officers and
directors with their Section 16 filings (if you so request — see attached
acknowledgment). Those who want the Company to continue to provide this
assistance must follow all of the compliance procedures set forth below.  If you
elect not to have the Company assist in the preparation and filing of your
Section 16 reports, you must still comply with the pre-clearance procedures
described in this memo. These procedures will help to promote compliance with
the accelerated reporting requirements and to prevent inadvertent violations of
the federal securities laws.

 

These procedures apply to any transaction effected by you, by any broker or plan
administrator effecting transactions in the Company stock for your account and
by family members or trusts that hold, purchase or sell Company stock that is
attributed to you.  You are responsible for distributing this memorandum to
those other persons (“Attributed Persons”) and ensuring that they comply with
these procedures.

 

--------------------------------------------------------------------------------


 

Special Pre-Clearance Procedures for Section 16 Reporting Persons

 

All transactions in Company Securities by Section 16 Reporting Persons and all
transactions by Attributed Persons must be pre-approved by our Company
Compliance Officer.  This procedure also requires advance approval of
pre-arranged trading plans.  All requests for pre-clearance should be submitted
to the Compliance Officer at least two (2) business days in advance of the
proposed transaction. You are responsible for personally speaking with the
Compliance Officer; if you leave a voicemail or email message and the Compliance
Officer does not respond, you should follow-up to ensure that your message was
received.

 

When you call for a pre-clearance, the Compliance Officer will require detailed
information on the proposed transaction. This includes exactly how many shares
are involved and, if stock options are involved, exactly which stock options are
proposed to be exercised. You will also need to indicate the exact date the
transaction is proposed to occur or other conditions to the transaction and you
will need to provide contact information for the broker who will be responsible
for the order.  Approval for a trade will remain effective for only a limited
period to be communicated to you at the time you receive clearance.

 

Once a transaction is pre-cleared, you and the broker will need to remain in
on-going contact with the Company in order to provide detailed transaction
information. You, or the Attributed Person, will need to authorize the broker to
provide information directly to the Company.

 

If you would like the Company to assist you in preparing and filing your
Section 16 reporting forms, you will be required to sign a Power of Attorney,
authorizing the Company representatives to act on your behalf. The Company will
contact you if you elect to have the Company assist you in the preparation and
filing of the Section 16 reports and the Company does not already have a valid
Power of Attorney for this purpose. In executing the Power of Attorney, please
understand that the Company will attempt to timely and accurately file
Section 16 reporting forms on your behalf.  However, because of the short
reporting deadlines, possible time zone differences and the Company’s need to
rely on others, including brokers, the Company may not always be able to achieve
that goal. The Company will take the steps it believes are appropriate to verify
information before filing a Form 4, although there may be times that, in order
to meet the filing deadline, we may file on your behalf without seeking your
confirmation of the information reported.

 

Observe the Section 16 Liability Rules Applicable to Officers and Board Members
and 10% Stockholders

 

If you are subject to reporting obligations under Section 16, you (and not the
Company) are personally responsible for ensuring that your transactions do not
give rise to “short swing” liability under Section 16.  The practical effect of
these provisions is that officers and directors who purchase and sell, or sell
and purchase, Company securities within a six-month period must disgorge all
profits to the Company whether or not they had any nonpublic information at the
time of the transactions.

 

Prohibition on Short Sales and Purchases, Puts and Calls

 

Neither you, your spouse, any immediate family member sharing your household,
nor any trust, partnership or other entity in which you have direct or indirect
investment power or authority, may sell any securities of the Company that are
not owned by such person at the time of the sale ( a “short sale”).  Also, no
such person may buy or sell puts, calls or other derivative securities of the
Company at any time.

 

Individual Responsibility to Comply with Policy

 

Every officer and director has the individual responsibility to comply with this
Policy.  Beyond the guidelines set forth in this Policy, appropriate judgment
should be exercised in connection with any trade in the Company’s securities. 
If you know or have reason to believe that the Company’s policy on insider
trading or the special rules and trading procedures described above have been or
are about to be violated, you should bring the actual or potential violation to
the attention of the Compliance Officer.

 

--------------------------------------------------------------------------------


 

Appointment and Duties of Compliance Officer

 

The Company has appointed Dan Moorhead as the Company’s Insider Trading
Compliance Officer. The duties of the Insider Trading Compliance Officer include
the following:

 

1.              Assisting in preparing and filing Section 16 reports.

 

2.              Serving as the designated recipient at the Company of copies of
reports filed with the SEC by Section 16 Reporting Persons.

 

3.              To the extent the Insider Trading Compliance Officer deems
necessary, mailing reminders to all Section 16 Reporting Persons regarding their
obligation to report.

 

4.              Performing periodic cross-checks of available materials to
determine trading activity by officers, directors and others who have or may
have access to Inside Information.

 

5.              Circulating this Policy as described above.

 

6.              Coordinating compliance activities with respect to Rule 144
requirements.

 

7.              Reviewing Rule 10b5-1 Trading Plans; waiving Trading Blackout
rules for trades made in connection with such plans.

 

4.                                      Modifications and Waivers

 

The Company reserves the right to amend or modify the procedures set forth
herein at any time.  Waiver of any provision of this policy statement in a
specific instance may be authorized in writing by the Compliance Officer, and
any such waiver shall be reported to the Board of Directors at its next
regularly scheduled meeting.

 

5.                                      Inquiries

 

Please direct your questions as to any of the matters discussed in this
memorandum to Dan Moorhead at +1 303 802 2415 or via email at
dan.moorhead@evolving.com.

 

--------------------------------------------------------------------------------


 

Evolving Systems, Inc.

Acknowledgment of Insider Trading Policy and Trading Blackout Policy

 

I hereby acknowledge that I have read, and that I understand, and that I agree
to comply with, the Statement of Company Policy on Insider Trading and Trading
Blackout Policy. I understand that, if I am an employee of the Company or one of
its subsidiaries or affiliates, my failure to comply in all respects with the
Company’s policy is a basis for termination of my employment.  I will instruct
members of my immediate family and any other Attributed Persons as to these
compliance procedures.

 

Date:

July 25, 2014

 

Signature:

/s/ JULIAN SINGER

 

Name:

Julian Singer

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”), dated as this 25th day of
July, 2014 is made by and between Evolving Systems, Inc., a Delaware corporation
(the “Corporation”) and Julian Singer (the “Indemnitee”).

 

RECITALS

 

A. The Corporation recognizes that competent and experienced persons willing to
serve as observers to the board of directors of corporations desire to be
protected by comprehensive liability insurance or indemnification, or both, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations;

 

B. The Corporation believes that it is unfair for such persons to assume the
risk of judgments and other expenses which may occur in cases in which such
person received no personal profit and in cases where such person was not
culpable;

 

C. The Corporation, after reasonable investigation, has determined that the
liability insurance coverage presently available to the Corporation may be
inadequate in certain circumstances to cover all possible exposure for which
Indemnitee should be protected. The Corporation believes that the interests of
the Corporation and its stockholders would best be served by a combination of
such insurance and the indemnification by the Corporation of the Indemnitee;

 

D. The Corporation’s Amended and Restated Certificate of Incorporation and
Amended and Restated Bylaws each permit the Corporation to indemnify its
directors, officers, employees and agents to the fullest extent permitted by the
Delaware General Corporation Law (the “DGCL”).

 

E. Section 145 of the DGCL (“Section 145”), under which the Corporation is
organized, empowers the Corporation to indemnify its officers, directors,
employees and agents by agreement and to indemnify persons who serve, at the
request of the Corporation, as the directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;

 

F. The Board of Directors has determined that contractual indemnification as set
forth in this Agreement is not only reasonable and prudent but also promotes the
best interests of the Corporation and its stockholders;

 

G. The Corporation desires and has requested Indemnitee to serve or continue to
serve as an observer to the board of directors of the Corporation and/or one or
more subsidiaries or affiliates of the Corporation free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Corporation and/or one or more subsidiaries or affiliates of the Corporation;
and

 

H. Indemnitee is willing to serve, continue to serve or to provide additional
service for or on behalf of the Corporation on the condition that he or she is
furnished the indemnity provided for in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are acknowledged, the parties, intending to be legally bound, agree as
follows:

 

--------------------------------------------------------------------------------


 

Section 1. Generally.

 

To the fullest extent permitted by the laws of the State of Delaware:

 

(a) The Corporation will indemnify Indemnitee if Indemnitee was or is a party or
is threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that Indemnitee is or was or has agreed to serve at the
request of the Corporation as a director, observer to the board of directors,
officer, employee or agent of the Corporation, or while serving as a director,
observer to the board of directors or officer of the Corporation, is or was
serving or has agreed to serve at the request of the Corporation as a director,
observer to the board of directors, officer, employee or agent (which, for
purposes of this Agreement, will include a trustee, partner or manager or
similar capacity) of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, or by reason of any action alleged to
have been taken or omitted in such capacity (collectively, a “Claim”).

 

(b) The indemnification provided by this Section 1 will be from and against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Claim and any appeal therefrom, but will only be
provided if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation, and,
with respect to any criminal action, suit or proceeding, had no reasonable cause
to believe Indemnitee’s conduct was unlawful.

 

(c) Notwithstanding the foregoing provisions of this Section 1, in the case of
any Claim by or in the right of the Corporation to procure a judgment in its
favor by reason of the fact that Indemnitee is or was a director, observer to
the board of directors, officer, employee or agent of the Corporation, or while
serving as a director, observer to the board of directors or officer of the
Corporation, is or was serving or has agreed to serve at the request of the
Corporation as a director, observer to the board of directors, officer, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, no indemnification will be made in respect of
any Claim as to which Indemnitee will have been adjudged to be liable to the
Corporation unless, and only to the extent that, the Delaware Court of Chancery
or the court in which such Claim was pending determines upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses which the Delaware Court of Chancery or such other court deems proper.

 

(d) The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
will not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

Section 2. Successful Defense; Partial Indemnification. Indemnitee will be
indemnified against expenses (including attorneys’ fees), actually and
reasonably incurred, to the extent that Indemnitee has been successful on the
merits or otherwise in defense of any Claim. For purposes of this Agreement and
without limiting the foregoing, if any Claim is disposed of, on the merits or
otherwise (including a disposition without prejudice), without (a) the
disposition being adverse to Indemnitee, (b) an adjudication that Indemnitee was
liable to the Corporation, (c) a plea of guilty or nolo contendere by
Indemnitee, (d) an adjudication that Indemnitee did not act in good faith and in
a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and (e) with respect to any criminal proceeding,
an adjudication that Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, Indemnitee will be considered to have been wholly
successful with respect to his or her defense of such Claim.

 

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the expenses
(including attorneys’ fees), judgments, fines or amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with any Claim, or in defense of any Claim, and any appeal therefrom
but not, however, for the total amount of such Claim, the Corporation will

 

--------------------------------------------------------------------------------


 

nevertheless indemnify Indemnitee for the portion of such expenses (including
attorneys’ fees), judgments, fines or amounts paid in settlement to which
Indemnitee is entitled.

 

Section 3. Determination That Indemnification Is Proper. Any indemnification
under this Agreement will (unless otherwise ordered by a court) be made by the
Corporation unless a determination is made that indemnification of such person
is not proper in the circumstances because he or she has not met the applicable
standard of conduct set forth in Section 1(b).  Any such determination will be
made in accordance with Section 5 and (a) by a majority vote of the directors
who are not and were not parties to, or threatened to be made a party to, the
Claim in question (“disinterested directors”), even if less than a quorum,
(b) by a majority vote of a committee of disinterested directors designated by
majority vote of disinterested directors, even if less than a quorum, (c) by a
majority vote of a quorum of the outstanding shares of stock of all classes
entitled to vote on the matter, voting as a single class, which quorum will
consist of stockholders who are not at that time parties to the action, suit or
proceeding in question, (d) by one independent legal counsel (regardless whether
indemnification is sought by one or more than one director or officer), or
(e) by a court of competent jurisdiction; provided, however, that if a Change in
Control will have occurred or indemnification is sought in connection with a
Company Authorized Proceeding, an indemnification determination under this
Agreement will be made by the independent legal counsel in a written opinion to
the Board of Directors, a copy of which will be delivered to Indemnitee, or by a
court of competent jurisdiction if no independent legal counsel is timely
selected or is willing or able to act.

 

Section 4. Advance Payment of Expenses; Notification and Defense of Claim.

 

(a) Expenses (including attorneys’ fees) incurred by Indemnitee in defending a
Claim, or in connection with an enforcement action pursuant to Section 5(b),
will be paid by the Corporation in advance of the final disposition of such
action, suit or proceeding within thirty (30) days after receipt by the
Corporation of (i) a statement or statements from Indemnitee requesting such
advance or advances from time to time, and (ii) an undertaking by or on behalf
of Indemnitee to repay such amount or amounts, only if, and to the extent that,
it ultimately is determined that Indemnitee is not entitled to be indemnified by
the Corporation as authorized by this Agreement or otherwise.  Such undertaking
will be accepted without reference to the financial ability of Indemnitee to
make such repayment. Advances will be unsecured and interest-free.

 

(b) Promptly after receipt by Indemnitee of notice of the commencement of any
Claim, Indemnitee will, if a claim thereof is to be made against the
Corporation, notify the Corporation of the commencement of the Claim.  The
failure to promptly notify the Corporation of the commencement of the Claim, or
Indemnitee’s request for indemnification, will not relieve the Corporation from
any liability that it may have to Indemnitee under this Agreement, except to the
extent the Corporation is prejudiced in its defense of such Claim as a result of
such failure.

 

(c) In the event the Corporation is obligated to pay the expenses of Indemnitee
with respect to an Claim, as provided in this Agreement, the Corporation, if
appropriate, will be entitled to assume the defense of such action, suit or
proceeding, with counsel reasonably acceptable to Indemnitee, upon the delivery
to Indemnitee of written notice of its election to do so.  After delivery of
such notice, approval of such counsel by Indemnitee and the retention of such
counsel by the Corporation, the Corporation will not be liable to Indemnitee
under this Agreement for any fees of counsel subsequently incurred by Indemnitee
with respect to the same Claim, provided that (i) Indemnitee will have the right
to employ Indemnitee’s own counsel in such Claim at Indemnitee’s expense and
(ii) if (1) the employment of counsel by Indemnitee has been previously
authorized in writing by the Corporation, (2) counsel to the Corporation has
reasonably concluded that there may be a conflict of interest or position, or
reasonably believes that a conflict is likely to arise, on any significant issue
between the Corporation and Indemnitee in the conduct of any such defense, or
(3) the Corporation has not, in fact, employed counsel to assume the defense of
such Claim, then the fees and expenses of Indemnitee’s counsel will be at the
expense of the Corporation, except as otherwise expressly provided by this
Agreement.  The Corporation will not be entitled, without the consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Corporation or as to which counsel for the Corporation will have reasonably made
the conclusion provided for in clause (2) above.

 

--------------------------------------------------------------------------------


 

(d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of Indemnitee’s corporate status with
respect to the Corporation or any corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which Indemnitee is or was
serving or has agreed to serve at the request of the Corporation, a witness or
otherwise participates in any action, suit or proceeding at a time when
Indemnitee is not a party in the Claim, the Corporation will indemnify
Indemnitee against all expenses (including attorneys’ fees) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Claim.

 

Section 5. Procedure for Indemnification

 

(a) To obtain indemnification, Indemnitee will promptly submit to the
Corporation a written request, including such documentation and information as
is reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
Corporation will, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification.  Indemnitee will reasonably cooperate with the person, persons
or entity making such determination with respect to Indemnitee’s entitlement to
indemnification.  Any expenses incurred by Indemnitee in so cooperating will be
borne by the Corporation (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Corporation will indemnify and hold
Indemnitee harmless therefrom.

 

(b) The Corporation’s determination whether to grant Indemnitee’s
indemnification request will be made promptly, and in any event within 60 days
following receipt of a request for indemnification pursuant to Section 5(a). The
right to indemnification as granted by Section 1 of this Agreement will be
enforceable by Indemnitee in any court of competent jurisdiction if the
Corporation denies such request, in whole or in part, or fails to respond within
such 60-day period.  It will be a defense to any such action (other than an
action brought to enforce a claim for the advance of costs, charges and expenses
under Section 4 where the required undertaking, if any, has been received by the
Corporation) that Indemnitee has not met the standard of conduct set forth in
Section 1, but the burden of proving such defense by clear and convincing
evidence will be on the Corporation. Neither the failure of the Corporation
(including its Board of Directors or one of its committees, its independent
legal counsel, and its stockholders) to have made a determination prior to the
commencement of such action that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct set
forth in Section 1, nor the fact that there has been an actual determination by
the Corporation (including its Board of Directors or one of its committees, its
independent legal counsel, and its stockholders) that Indemnitee has not met
such applicable standard of conduct, will be a defense to the action or create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.  The Indemnitee’s expenses (including attorneys’ fees) incurred in
connection with successfully establishing Indemnitee’s right to indemnification,
in whole or in part, in any such Claim will also be indemnified by the
Corporation.

 

(c) The Indemnitee will be presumed to be entitled to indemnification under this
Agreement upon submission of a request for indemnification pursuant to this
Section 5, and the Corporation will have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption.  Such
presumption will be used as a basis for a determination of entitlement to
indemnification unless the Corporation overcomes such presumption by clear and
convincing evidence.

 

(d) If it is determined that Indemnitee is entitled to indemnification, payment
will be timely made after that determination.

 

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement will be required to be
made prior to a judgment or pending settlement in the action, suit or
proceeding.

 

Section 6. Insurance and Subrogation.

 

(a) The Corporation will use commercially reasonable efforts to purchase and
maintain insurance on behalf of Indemnitee, in his capacity as an observer to
the board of directors of the Corporation and any other capacity for

 

--------------------------------------------------------------------------------


 

which he may be entitled to indemnification hereunder, against any liability
asserted against, and incurred by, Indemnitee or on Indemnitee’s behalf in any
such capacity, or arising out of Indemnitee’s status as such, whether or not the
Corporation would have the power to indemnify Indemnitee against such liability
under the provisions of this Agreement. If the Corporation has such insurance in
effect at the time the Corporation receives from Indemnitee any notice of the
commencement of a proceeding, the Corporation will give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the policy.  The Corporation will thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

 

(b) In the event of any payment by the Corporation under this Agreement, the
Corporation will be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy, who will
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Corporation
to bring suit to enforce such rights in accordance with the terms of such
insurance policy. The Corporation will pay or reimburse all expenses actually
and reasonably incurred by Indemnitee in connection with such subrogation.

 

(c) The Corporation will not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.

 

Section 7. Certain Definitions. For purposes of this Agreement, the following
definitions will apply:

 

(a) The term “Claim” will be broadly construed and will include, without
limitation, the investigation, preparation, prosecution, defense, settlement,
arbitration and appeal of, and the giving of testimony in, any threatened,
pending or completed claim, action, suit or proceeding, whether civil, criminal,
administrative or investigative.

 

(b) The term “by reason of the fact that Indemnitee is or was a director,
observer to the board of directors, officer, employee or agent of the
Corporation, or while serving as a director or officer of the Corporation, is or
was serving or has agreed to serve at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise” will be broadly
construed and will include, without limitation, any actual or alleged act or
omission to act.

 

(c) The term “expenses” will be broadly and reasonably construed and will
include, without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Corporation or any third party, provided that the rate of
compensation and estimated time involved is approved by the Board of Directors,
which approval will not be unreasonably withheld), actually and reasonably
incurred by Indemnitee in connection with either the investigation, defense or
appeal of a proceeding or establishing or enforcing a right to indemnification
under this Agreement, Section 145 of the DGCL or otherwise.

 

(d) The term “judgments, fines and amounts paid in settlement” will be broadly
construed and will include, without limitation, all direct and indirect payments
of any type or nature whatsoever (including, without limitation, all penalties
and amounts required to be forfeited or reimbursed to the Corporation), as well
as any penalties or excise taxes assessed on a person with respect to an
employee benefit plan.

 

(e) The term “Corporation” will include, without limitation and in addition to
the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, will stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving

 

--------------------------------------------------------------------------------


 

corporation as he or she would have with respect to such constituent corporation
if its separate existence had continued.

 

(f) The term “other enterprises” will include, without limitation, employee
benefit plans.

 

(g) The term “serving at the request of the Corporation” will include, without
limitation, any service as a director, observer to the board of directors,
officer, employee or agent of the Corporation which imposes duties on, or
involves services by, such director, observer to the board of directors,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.

 

(h) A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan will be deemed to have acted in a manner “not opposed to
the best interests of the Corporation” as referred to in this Agreement.

 

(i) “Independent legal counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past five years has been retained to represent:  (i) the Corporation, the
Indemnitee or one of the other directors of the Corporation in any matter
material to any such party, or (ii) any other party to the action, suit or
proceeding giving rise to a claim for indemnification under this Agreement. 
Independent legal counsel will be selected by the Corporation, with the approval
of Indemnitee, which approval will not be unreasonably withheld; provided,
however, that the independent legal counsel will be selected by Indemnitee, with
the approval of the Board of Directors, which approval will not be unreasonably
withheld (i) from and after the occurrence of a Change in Control, and (ii) in
connection with an action, suit or proceeding by or in the right of the
Corporation authorized or not disapproved by the Board of Directors alleging
claims against Indemnitee that, if sustained, reasonably might give rise to a
judgment for money damages of more than $500,000 and/or injunctive relief
(“Company Authorized Proceeding”).  Anything herein to the contrary
notwithstanding, if Indemnitee and the Corporation are unable to agree with
reasonable promptness on the selection of the independent legal counsel, such
counsel will be selected by lot from among the ten (10) law firms, which,
according to publicly available sources, have the most lawyers practicing in
offices located in Colorado or Delaware.  The Corporation will contact these law
firms in order of their selection by lot, requesting each such firm to accept an
engagement until one of such firms qualifies hereunder and accepts the
engagement.  The fees and costs of independent legal counsel will be paid by the
Corporation.

 

(j) “Change in Control” means a “Change of Control” as defined in the
Corporation’s Amended and Restated 2007 Stock Incentive Plan.

 

Section 8. Limitation on Indemnification.  Notwithstanding any other provision
of this Agreement to the contrary, the Corporation will not be obligated
pursuant to this Agreement:

 

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to a Claim (or part thereof) initiated by Indemnitee,
except with respect to a Claim brought to establish or enforce a right to
indemnification (which will be governed by the provisions of Section 8(b) of
this Agreement), unless such action, suit or proceeding (or part thereof) was
authorized or consented to by the Board of Directors of the Corporation.

 

(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any Claim instituted by Indemnitee to
enforce or interpret this Agreement, unless Indemnitee is successful in
establishing Indemnitee’s right to indemnification in such Claim, in whole or in
part, or unless and to the extent that the court in such action, suit or
proceeding will determine that, despite Indemnitee’s failure to establish
Indemnitee’s right to indemnification, Indemnitee is entitled to indemnity for
such expenses; provided, however, that nothing in this Section 8(b) is intended
to limit the Corporation’s obligation with respect to the advancement of
expenses to Indemnitee in connection with any such Claim instituted by
Indemnitee to enforce or interpret this Agreement, as provided in Section 4.

 

(c) Certain Exchange Act Claims. To indemnify Indemnitee on account of any
proceeding with respect to which final judgment is rendered against Indemnitee
for (i) payment or an accounting of profits arising from the purchase or

 

--------------------------------------------------------------------------------


 

sale by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute; or (ii) any
reimbursement of the Corporation by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Corporation, as required in each
case under the Securities Exchange Act of 1934 (including any such
reimbursements that arise from an accounting restatement of the Corporation
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) or Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or the payment to the Corporation of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act); provided, however, that to the fullest extent permitted by
applicable law, the expenses actually and reasonably incurred by Indemnitee in
connection with any such proceeding will be advanced and deemed to be expenses
that are subject to indemnification under this Agreement.

 

(d) Non-compete and Non-disclosure.  To indemnify Indemnitee in connection with
proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements the Indemnitee may be a party to
with the Corporation, or any subsidiary of the Corporation or any other
applicable foreign or domestic corporation, partnership, joint venture, trust or
other enterprise, if any.

 

Section 9. Certain Settlement Provisions. The Corporation will have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of any Claim without the Corporation’s prior written consent, which
will not be unreasonably withheld or delayed.  The Corporation will not settle
any Claim in any manner that would impose any fine or other obligation on
Indemnitee without Indemnitee’s prior written consent, which will not be
unreasonably withheld or delayed.

 

Section 10. Savings Clause. If any provision or provisions of this Agreement is
invalidated on any ground by any court of competent jurisdiction, then the
Corporation will nevertheless indemnify Indemnitee as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any Claim, whether civil, criminal, administrative or
investigative, including an action by or in the right of the Corporation, to the
full extent permitted by any applicable portion of this Agreement that will not
have been invalidated and to the full extent permitted by applicable law.

 

Section 11. Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in this
Agreement is held by a court of competent jurisdiction to be unavailable to
Indemnitee in whole or in part, it is agreed that, in such event, the
Corporation will, to the fullest extent permitted by law, contribute to the
payment of Indemnitee’s costs, charges and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement with respect to any Claim in an
amount that is just and equitable in the circumstances, taking into account,
among other things, contributions by other directors and officers of the
Corporation or others pursuant to indemnification agreements or otherwise;
provided, that, without limiting the generality of the foregoing, such
contribution will not be required where such holding by the court is due to
(a) the failure of Indemnitee to meet the standard of conduct set forth in
Section 1 hereof, or (b) any limitation on indemnification set forth in
Section 6(d), 8 or 9 hereof.

 

Section 12. Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement will be in writing and either delivered in person or sent by telecopy,
telex, telegram, overnight mail or courier service, or certified or registered
mail, return receipt requested, postage prepaid, to the parties at the following
addresses (or at such other addresses for a party as will be specified by like
notice):

 

--------------------------------------------------------------------------------


 

If to the Corporation:

 

Chief Executive Officer

Evolving Systems, Inc.

9777 Pyramid Ct.

Suite 100

Englewood, CO 80112

 

If to Indemnitee:

 

Julian Singer

2200 Fletcher Ave.

5th Floor

Fort Lee, NJ 07624

 

Section 13. Subsequent Legislation. If the DGCL is amended after adoption of
this Agreement to expand further the indemnification permitted to directors or
officers, then the Corporation will indemnify Indemnitee to the fullest extent
permitted by the General Corporation Law of Delaware, as so amended.

 

Section 14. Non-exclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement will not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, the
Corporation’s Amended and Restated Certificate of Incorporation or Bylaws, in
any court in which a proceeding is brought, the vote of the Corporation’s
stockholders or disinterested directors, other agreements or otherwise.  The
exercise of any right or remedy under this Agreement, or otherwise, will not
prevent the concurrent exercise of any other right or remedy.  Indemnitee’s
rights under this Agreement will continue after Indemnitee has ceased acting as
an observer to the board of directors of the Corporation and will inure to the
benefit of the heirs, executors and administrators of Indemnitee.  However, no
amendment or alteration of the Corporation’s Amended and Restated Certificate of
Incorporation or Bylaws or any other agreement will adversely affect the rights
provided to Indemnitee under this Agreement.

 

Section 15. Enforcement. The Corporation will be precluded from asserting in any
judicial proceeding that the procedures and presumptions of this Agreement are
not valid, binding and enforceable. The Corporation agrees that its execution of
this Agreement will constitute a stipulation by which it will be irrevocably
bound in any court of competent jurisdiction in which a proceeding by Indemnitee
for enforcement of Indemnitee’s rights will have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special, and that failure of the Corporation to comply with the provisions of
this Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to breach
of this Agreement, Indemnitee will be entitled to seek injunctive or mandatory
relief directing specific performance by the Corporation of its obligations
under this Agreement.

 

Section 16. Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or later permitted by
law.

 

Section 17. Entire Agreement. This Agreement and the documents expressly
referred to in this Agreement constitute the entire agreement between the
parties with respect to the matters described, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered by this Agreement are expressly superceded by this Agreement.

 

Section 18. Modification and Waiver.  No supplement, modification or amendment
of this Agreement will be binding unless executed in writing by both of the
parties.  No waiver of any of the provisions of this Agreement will be deemed or
will constitute a waiver of any other provision (whether or not similar) nor
will such waiver constitute a continuing waiver.

 

--------------------------------------------------------------------------------


 

Section 19. Successor and Assigns.  All of the terms and provisions of this
Agreement will be binding upon, will inure to the benefit of and will be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation will
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporation, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform if no such succession had taken place.

 

Section 20. Supercedes Prior Agreement. This Agreement supercedes any prior
indemnification agreement between Indemnitee and the Corporation or its
predecessors.

 

Section 21. Governing Law & Venue.  This Agreement will be governed exclusively
by and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.  The Corporation and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement will be brought only in the Chancery Court of the
State of Delaware (the “Delaware Court”), and not in any other state or federal
court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.  If it is
ultimately determined by a court of competent jurisdiction that the provisions
of the law of any state other than Delaware govern indemnification by the
Corporation of its officers and directors, then the indemnification provided
under this Agreement will in all instances be enforceable to the fullest extent
permitted under such law, notwithstanding any provision of this Agreement to the
contrary.

 

Section 22. Employment Rights. Nothing in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.

 

Section 23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed to be an original and all of which
together will be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart. 
Electronic copies (e.g. PDF) of this Agreement may serve as originals.

 

Section 24. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement.

 

Signature page follows.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

EVOLVING SYSTEMS, INC.

 

 

 

 

 

By:

/s/ THADDEUS DUPPER

 

Thaddeus Dupper, CEO & Chairman of the Board

 

 

 

INDEMNITEE

 

 

 

 

 

/s/ JULIAN SINGER

 

Julian Singer

 

 

--------------------------------------------------------------------------------